    Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 1 of 43 PageID #:1



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS


TIMBER HILL LLC, Individually and             CASE NO.
on Behalf of All Others Similarly Situated,

                      Plaintiff,
                                              CLASS ACTION COMPLAINT
              v.
                                              JURY TRIAL DEMANDED
THE KRAFT HEINZ COMPANY,
BERNARDO HEES, PAULO BASILIO,
DAVID H. KNOPF, GEORGE EL-ZOGHBI,
CHRISTOPHER R. SKINGER, VINCE
GARLATI, ALEX BEHRING and 3G
CAPITAL INC.,

                      Defendants.
         Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 2 of 43 PageID #:2



                                                          Table of Contents


I. INTRODUCTION .................................................................................................................... 1

II. JURISDICTION AND VENUE ............................................................................................... 7

III. PARTIES .................................................................................................................................. 7

IV. SUBSTANTIVE ALLEGATIONS .......................................................................................... 9

     A. The Formation of The Kraft Heinz Company..................................................................... 9

     B. Defendants Mislead The Market About the Results of The Cost Cutting Strategy .......... 12

     C. Defendants Mislead Investors About the Value of the Kraft Heinz Brand ...................... 13

     D. 3G Capital Reaps Enormous Profits by Selling Shares of Kraft Heinz Stock While in
        Possession of Material Nonpublic Information ................................................................ 14

VI. FALSE AND MISLEADING STATEMENTS .................................................................... 19

     A. Kraft Heinz’s Class Period SEC Filings Were Materially False and Misleading and
        Omitted Material Facts in Violation of SEC Disclosure Regulations .............................. 19

     B. Additional False and Misleading Statements During the Class Period ............................ 22

V. ADDITIONAL SCIENTER ALLEGATIONS ....................................................................... 26

VI. CLASS ACTION ALLEGATIONS ....................................................................................... 28

VII. LOSS CAUSATION ............................................................................................................ 30

VIII. APPLICABILITY OF FRAUD-ON-THE-MARKET DOCTRINE ................................... 31

IX. PRESUMPTION OF RELIANCE .......................................................................................... 32

X. INAPPLICABILITY OF THE STATUTORY SAFE HARBOR AND BESPEAKS
   CAUTION DOCTRINE ......................................................................................................... 33

XI. CLAIMS FOR RELIEF .......................................................................................................... 34

     COUNT I ................................................................................................................................ 34

     COUNT II ............................................................................................................................... 36

     COUNT III .............................................................................................................................. 36

PRAYER FOR RELIEF ............................................................................................................... 39
        Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 3 of 43 PageID #:3



JURY TRIAL DEMAND ............................................................................................................. 39
      Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 4 of 43 PageID #:4



        Plaintiff Timber Hill LLC (“Plaintiff”), by and through its undersigned counsel, brings this

action on behalf of itself and all other similarly situated investors that purchased Kraft Heinz

Company (“Kraft Heinz” or the “Company”) common stock, purchased call options on Kraft

Heinz common stock, sold put options on Kraft Heinz common stock and/or purchased futures on

Kraft Heinz common stock during the period July 6, 2015 through February 21, 2019, inclusive

(the “Class Period”), pursuant to Sections 10(b), 20(a) and 20A of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. §§ 78j(b) 78t(a) and § 78t–1, respectively, and the rules and

regulations promulgated thereunder, including United States Securities and Exchange Commission

(“SEC”) Rule 10b-5, 17 C.F.R. § 240.10b-5 (collectively, such investors are referred to herein as

the “Class”). This action is brought against Kraft Heinz, certain current and former senior

executives and directors of the Company, as well as Brazilian private equity firm and Kraft Heinz

insider 3G Capital Inc. (“3G Capital”) (collectively, “Defendants”).

        Except as to allegations specifically pertaining to Plaintiff, all allegations herein are based

on the investigation conducted by and through Plaintiff’s counsel, which included, among other

things, a review of Kraft Heinz’s filings with the SEC, as well as press releases, investor

presentations, earnings calls and analyst and media reports about the Company.

        Plaintiff’s Counsel’s investigation into the factual allegations continues, and many of the

relevant facts are known only by Defendants or are exclusively within their custody or control.

Plaintiff believes that substantial additional evidentiary support is likely to exist for the allegations

set forth herein after a reasonable opportunity for further investigation or discovery.

I.   INTRODUCTION

        1.    This action arises from Kraft Heinz’s February 21, 2019 announcements that it: (i)

would be taking a $15.4 billion goodwill impairment write-down primarily relating to its Kraft
      Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 5 of 43 PageID #:5



and Oscar Mayer brands; (ii) had received an SEC subpoena related to an investigation into the

Company’s accounting and controls; and (iii) was cutting its quarterly dividend from $0.625 cents

per share to $0.40 cents per share. The Company further announced it would be delaying the filing

of its annual report on Form 10-K for fiscal year 2018. Together, these disclosures caused the

price of Kraft Heinz’s common stock to drop significantly – from $48.18 per share on February

21, 2019 to $34.95 per share on February 22, 2019 – erasing more than $16 billion in market

capitalization.

       2.         Just months prior to the February 21, 2019 disclosures, Kraft Heinz shareholder,

Defendant 3G Capital, which was in knowing possession of material, nonpublic information

concerning both the write-down and its attendant effect on Kraft Heinz’s business given its

partners’ high-level positions in Kraft Heinz’s management and board of directors – reaped

enormous profits through its sale of 20.6 million shares of Kraft Heinz common stock when it was

trading at approximately $59 per share – a far cry from the post-disclosure price of $34.95 per

share on February 22, 2019. Collectively, 3G Capital received approximately $1.232 billion in

illicit proceeds from its sale of Kraft Heinz common stock, avoiding millions of dollars in losses.

       3.         The action is brought, in part, pursuant to Section 20A of the Exchange Act on

behalf of investors that purchased Kraft Heinz common stock, purchased call options or futures on

Kraft Heinz’s common stock and/or sold put options on Kraft Heinz common stock

contemporaneously with 3G Capital’s illicit stock sale. The action is also brought pursuant to

Sections 10(b) and 20(a) of the Exchange Act on behalf of all purchasers of Kraft Heinz common

stock, purchasers of call options or futures on Kraft Heinz common stock and/or sellers of options

on Kraft Heinz common stock from July 6, 2015 through and including February 21, 2018. During

this time, which begins at the closing of the merger (the “Merger”) of Kraft Foods Inc. (“Kraft”)



                                                  2
      Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 6 of 43 PageID #:6



and The H.J. Heinz Company (“Heinz”), Defendants made materially false and misleading

statements and omissions of material facts regarding the Company’s value and business prospects.

       4.      Specifically, since the Merger, the Company has touted that the combination of the

two food giants would result in “an estimated $1.5 billion in annual cost savings from the increased

scale of the new organization, the sharing of best practices and cost reductions by the end of 2017.”

In the years since the closing of the Merger, the Company has also continued to advertise its cost

cutting initiatives while simultaneously indicating that it intends to grow its overall revenue

numbers through product innovations.

       5.      Despite these ongoing representations that Kraft Heinz’s business was improving,

the Company began to reveal deteriorating financial results in 2018. For example, on February 6,

2018, Nielsen released data showing a 4-7% volume decline in Kraft Heinz’s top-3 categories

(cheese, meat and coffee). Additional data showed that sales of one of the Company’s leading

brands, Planters Nuts, fell approximately 15%. As a result of this disclosure, the Company’s

common stock price fell $2.73 per share over the next two days, from a close of $74.31 per share

on February 6, 2018 to a close of $71.58 per share on February 8, 2018.

       6.      The truth about Kraft’s business and prospects was further revealed on February

16, 2018 when Kraft Heinz announced its 2017 financial results. The Company reported a year-

over-year decline in sales of approximately 1.1%, driven by weak sales of nuts and cold cuts.

Defendant Hees commented on the related earnings call that “there is no question that our financial

results in 2017 did not meet our potential.” On this news, Kraft Heinz’s share price dropped $4.02

per share or approximately 5.5% over the next two trading days, from a close of $72.71 per share

on Thursday, February 15, 2018, to a close of $68.69 per share on Monday, February 20, 2018.




                                                 3
      Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 7 of 43 PageID #:7



       7.      On November 1, 2018 – just three months after Defendant 3G Capital’s sale of over

20 million shares of Kraft Heinz common stock – additional corrective news was disclosed when

the Company released its third quarter financial results, missing consensus estimates for its

earnings per share (“EPS”) by 4% and missing estimates for its earnings before interest, tax,

depreciation and amortization (“EBITDA”) by 7% (approximately $100 million). In reaction to

the news, the price of Kraft Heinz’s common stock fell $5.47 per share, or 9.7%, from a close of

$56.20 per share on November 1, 2018, to a close of $50.73 per share on November 2, 2018.

       8.      On Kraft Heinz’s third quarter 2018 earnings call, Defendants portrayed the

Company’s disappointing earnings as merely a temporary setback. For example, Defendant Hees

stated that the Company was “confident our Q3 results show that the turnaround of our top line

performance is firmly underway, not just in terms of headline organic growth but also real volume

growth” and that “we are equally confident that profitability will improve going forward, as one-

off negative factors from Q3 fall away. . . that are in the path to sustainable, profitable growth, and

driven by the fact that we are adapting the company with speed.”

       9.      Despite these reassurances, on February 21, 2019, Kraft Heinz disclosed its non-

cash impairment charge of $15.4 billion related to goodwill and intangible assets relating primarily

to the Kraft and Oscar Mayer trademarks. The Company further disclosed an EPS of $0.84, which

was $0.10 below consensus estimates, and revenues of $50 million, also below consensus

expectations. Kraft Heinz also announced that the Company’s quarterly dividend would be cut

from $0.625 cents per share to $0.40 cents per share. Finally, the Company revealed that in

October 2018, it had received a subpoena from the SEC associated with “an investigation into the

Company’s procurement area” and “account policies, procedures and internal controls.” The

following day, the price of Kraft Heinz common stock fell $13.23 per share, or approximately



                                                  4
      Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 8 of 43 PageID #:8



27%, from a close of $48.18 per share on February 21, 2019, to a close of $34.95 per share on

February 22, 2019.

       10.      On the heels of these disclosures, on April 22, 2019, Kraft Heinz announced the

imminent departure of the Company’s Chief Executive Officer, Defendant Hees, effective June

30, 2019. The Company further disclosed that Miguel Patricio (“Patricio”) – currently the Chief

Marketing Officer at Anheuser-Busch InBev, another 3G Capital Company – will replace Hees as

Chief Executive Officer. Various news reports indicate that Kraft Heinz Chairman and Defendant

3G Capital co-founder Defendant Behring approached Patricio about the Chief Executive Officer

role in early 2019

       11.      Defendants’ misstatements and omissions of material facts caused the price of

Kraft Heinz common stock to be artificially inflated during the Class Period. These misstatements

and omissions also directly impacted the value of the subject options and futures on Kraft Heinz

common stock during the Class Period.

The Subject Derivatives Instruments

       12.      In addition to Kraft Heinz’s common stock, this action is brought on behalf of

purchasers of call options, sellers of put options and purchasers of futures on Kraft Heinz common

stock. Call options, put options and futures are financial derivative instruments whose value is a

function of the price of the underlying security (in this case, Kraft Heinz common stock), and are

subject to price fluctuation corresponding with the increase or decrease in the price of the

underlying security.

       13.      A call option is a contract between a seller (the option writer) and a purchaser (the

option holder), under which the call option purchaser has the right, but not the obligation, to

exercise the option, and thereby purchase the underlying security at an agreed-upon price (the


                                                 5
      Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 9 of 43 PageID #:9



“strike” or “exercise” price) from the seller by a pre-set expiration date. The call option purchaser

(Plaintiff and other members of the proposed Class in this matter) will benefit if the price of the

underlying security appreciates so that the option can be either: (1) resold at a price higher than

the price at purchase; or (2) exercised at a strike price lower than the market price of the underlying

security.

       14.      A put option is a contract between a seller (the option writer) and a purchaser (the

option holder), under which the put option purchaser has the right, but not the obligation, to

exercise the option, and thereby sell the underlying security at an agreed-upon price. The put

option seller (Plaintiff and other members of the proposed Class in this matter) is obligated to

purchase the underlying security at the agreed-upon price if the option is exercised on or before

the expiration date. Put option sellers generally lose value on their positions when the market price

of the underlying security declines.

       15.      A future is a financial contract that obligates the buyer to purchase an asset (here,

Kraft Heinz common stock), at a predetermined future date and price. While similar to options,

futures are distinguishable because options give the holder the right to buy or sell the underlying

asset at expiration, while the holder of a futures contract is obligated to fulfill the terms of the

contract.

       16.      As a result of Defendants’ fraudulent conduct, the price of the security underlying

the call options and futures purchased, and put options sold, by Plaintiff and other members of the

proposed Class — Kraft Heinz common stock — was artificially inflated during the Class Period.

Therefore, the prices of Kraft Heinz call options and futures were artificially inflated during the

Class Period, while the prices of Kraft Heinz put options were artificially deflated during the Class

Period. Consequently, Plaintiff and other members of the Class suffered billions of dollars in



                                                  6
       Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 10 of 43 PageID #:10



damages by trading in Kraft Heinz common stock and the subject derivatives at prices that did not

reflect their true value. Through this action, Plaintiff asserts claims on behalf of itself and other

similarly situated investors that purchased Kraft Heinz common stock, purchased call options on

Kraft Heinz common stock, sold put options on Kraft Heinz common stock and/or purchased

futures on Kraft Heinz common stock during the Class Period.

II.     JURISDICTION AND VENUE

         17.    The claims asserted herein arise under Sections 10(b), 20(a) and 20A of the

Exchange Act, 15 U.S.C. §§ 78j(b) and 78t(a), and SEC Rule 10b-5 promulgated thereunder, 17

C.F.R. § 240.10b-5. This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. § 1331 and Section 27 of the Exchange Act, 15 U.S.C. § 78aa. 13.

         18.    In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

to, the mails, interstate telephone communications, and the facilities of the national securities

markets.

         19.    Venue is proper in this District pursuant to Section 27 of the Exchange Act, 15

U.S.C. § 78aa, and 28 U.S.C. § 1391(b). Defendant Kraft Heinz has one of its two headquarters

in Chicago, Illinois, and many of the wrongful acts alleged herein occurred in this District.

III.     PARTIES

         20.    Plaintiff Timber Hill, LLC (“Timber Hill”) is a Connecticut limited liability

company with its principal place of business at One Pickwick Plaza, Greenwich, Connecticut

06830. As reflected in the certification attached hereto as Exhibit 1, Timber Hill purchased and

sold Kraft Heinz common stock, as well as the subject options and futures on Kraft Heinz common

stock, during the Class Period and suffered damages as a result of the conduct complained of



                                                 7
    Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 11 of 43 PageID #:11



herein. Plaintiff Timber Hill also purchased Kraft Heinz common stock and futures on Kraft Heinz

commons tock contemporaneously with Defendant 3G Capital’s insider sales in August 2017.

       21.     Defendant Kraft Heinz is a Delaware corporation formed in July 2015. Kraft

Heinz’s common stock is traded on the NASDAQ Global Select Market (“NASDAQ”), under the

symbol KHC. Kraft Heinz has headquarters in both Chicago, Illinois and Pittsburg, Pennsylvania.

       22.     Defendant Bernardo Hees (“Hees”) has served as the Company’s Chief Executive

Officer since its formation in July 2015. Hees is also a partner at Defendant 3G Capital.

       23.     Defendant David H. Knopf (“Knopf”) has been the Company’s CFO and

Executive Vice President since October 1, 2017. Prior to this position, Knopf joined Kraft Heinz

in July 2015, serving as Vice President of Finance, Head of Global Budget & Business Planning,

ZBB, and Financial & Strategic Planning.

       24.     Defendant Paulo Basilio (“Basilio”) served as the Company’s Chief Financial

Officer and Executive Vice President from June 2015 until October 1, 2017.

       25.     Defendant George El-Zoghbi (“El-Zoghbi”) served as COO of Kraft Heinz’s U.S.

business until October 1, 2017. El-Zoghbi now serves as a full-time Special Advisor to the

Company.

       26.     Defendant Christopher R. Skinger (“Skinger”) served as Kraft Heinz’s Vice

President Global Controller and Principal Accounting Officer until June 18, 2018.

       27.     Defendant Vince Garlati (“Garlati”) has served as Kraft Heinz’s Vice President

Global Controller and Principal Accounting Officer since June 18, 2018.

       28.     Defendant Alex Behring (“Behring”) has served as the Chairman of The Kraft

Heinz Company board of directors since the Merger in July 2015 and previously served as




                                                8
      Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 12 of 43 PageID #:12



Chairman of the Heinz board from June 2013 to July 2015. Behring is the co-founder and

managing partner of 3G Capital.

           29.   Defendant 3G Capital is a global investment firm purportedly focused on long-

term value and maximizing the potential of brands and businesses. 3G Capital maintains offices

in Rio De Janeiro, Brazil and New York, New York. Three partners of 3G Capital currently serve

on Kraft Heinz’s Board of Directors, including Alex Behring who serves as the board Chairman.

           30.   Defendants Hees, Basilio, Knopf, El-Zoghbi, Skinger, Garlati and Behring are

collectively referred to hereinafter as the “Individual Defendants.” By virtue of their positions as

senior executives and/or members of the Kraft Heinz Board of Directors (as well as, for some,

being partners of Defendant 3G Capital, one of the Company’s largest shareholder), each of the

Individual Defendants had control over the wrongdoing alleged herein.

IV.        SUBSTANTIVE ALLEGATIONS

      A.     The Formation of The Kraft Heinz Company

           31.   Prior to the Merger, Kraft was a grocery company based in Chicago, Illinois. The

company was previously named Kraft Foods Inc., but in 2012 was renamed Mondelez

International and a portion of the company was spun off into a separate entity named Kraft Food

Groups, Inc. Following the spin off, Mondelez International focused on producing and distributing

snack foods worldwide, while Kraft focused on American cheese and dairy foods. Kraft produced,

marketed and distributed a variety of valuable brands, including A.1., Capri Sun, Jell-O, Kool Aid,

Kraft Singles, Maxwell House, Oscar Meyer, Philadelphia Cream Cheese, Planters and Velveeta.

Kraft was a public company listed on the NASDAQ stock exchange.

           32.   Heinz was a global food company based in Pittsburgh, Pennsylvania. Heinz

manufactured and marketed packaged foods throughout the world, such as its Heinz sauces and



                                                 9
    Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 13 of 43 PageID #:13



Ore-Ida potatoes. In February 2013, Heinz announced that it would be purchased by Berkshire

Hathaway and 3G Global Food Holdings, L.P., a subsidiary of Defendant 3G Capital.

       33.      Defendant 3G Capital is a Brazilian-American private equity firm known for its

cost cutting strategies, including “zero-based budgeting,” where budgets are created from scratch

each year instead of merely being updated from the previous year’s budget. The firm has

implemented its budgeting and cost cutting strategy at numerous former and current food-related

portfolio companies, including Anheuser-Busch InBev, Burger King and Tim Hortons. As such,

Defendant 3G Capital was intimately aware of the strength, and also the risks, of such a strategy.

After acquiring Heinz in 2013, Defendant 3G Capital started to implement its cost cutting

approach, including zero-based budgeting.

       34.      In early 2015, Kraft and Heinz announced they were merging to become the Kraft

Heinz Company. The food giants stated that the Merger would result in “an estimated $1.5 billion

in annual cost savings from the increased scale of the new organization, the sharing of best

practices and cost reductions by the end of 2017.” Enormous synergies were expected from

utilizing Heinz’s global network (prior to the merger, nearly 85% of Heinz’s sales were from

regions other than North America) to expand the reach of Kraft’s primarily domestic brands

(approximately 98% of Kraft’s sales were in North America). While Mondelez had exclusive

rights to sell certain Kraft brands internationally, Kraft had the right to sell some of its brands,

including A.1., Velveeta, Planters, MiO and Lunchables, internationally.            The Company

anticipated that expanding such brands outside North America would provide a boost to the new

firm’s revenue growth.

       35.      The new combined entity, the Kraft Heinz Company, was controlled by the former

owners of Heinz (i.e. Berkshire Hathaway and Defendant 3G Capital). Indeed, the Kraft Heinz



                                                10
    Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 14 of 43 PageID #:14



Board was composed of six members appointed by the Heinz Board, and only five members

appointed by the Kraft Board. The Heinz Board appointed three partners of Defendant 3G Capital

to the new Kraft Heinz Board. This included appointing 3G Capital cofounder, Alexandre

Behring, as the Chairman of the Kraft Heinz Board.

       36.     The senior executives leading the Kraft Heinz Company were also primarily

former Heinz executives, including many that were affiliated with Defendant 3G Capital. For

example, Heinz’s former CEO and a partner at 3G Capital, Defendant Hees, became the CEO of

new combined Kraft Heinz Company. The former CFO of Heinz, Defendant Basilio, became

Executive Vice President and CFO of Kraft Heinz. In 2017, Defendant Knopf, another partner at

Defendant 3G Capital, replaced Basilio at Kraft Heinz’s CFO. Further, Pedro Drevon, a former

partner at Defendant 3G Capital, became President of Kraft Heinz’s Latin America Zone.

       37.     Following the Merger, Heinz’s former controlling shareholders, Berkshire

Hathaway and Defendant 3G Capital, owned approximately 51% of the outstanding shares of Kraft

Heinz common stock, with the former Kraft shareholders owning the remaining 49%.

       38.     Shortly after the Merger, Defendants implemented Defendant 3G Capital’s cost

reduction strategy and began integrating the operations of Kraft and Heinz. These cost cutting

initiatives, which included reducing marketing expenses, revamping the budgeting process and

eliminating certain employee benefits, were purportedly implemented to lower costs and increase

the Company’s profitability. However, at the time, Defendants knew or should have known that

these cost cutting strategies would impair the value of its brands, as it would prevent the Company

from innovating to keep up with consumer trends and increasing competition.




                                                11
    Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 15 of 43 PageID #:15



    B.     Defendants Mislead The Market About the Results of The Cost Cutting Strategy

         39.    The Class Period begins on July 6, 2015, when shares of the newly-formed Kraft

Heinz began trading on the NASDAQ. Starting on this date, Defendants misled investors

concerning the business and prospects of Kraft Heinz and the value of its brands. Defendants’

false and misleading statements had the intended effect concealing from investors the true state of

Kraft Heinz’s business operations and financial results, and thus artificially inflated the price of

Kraft Heinz common stock and impacted the value of options and futures on Kraft Heinz common

stock through the remainder of the Class Period.

         40.    As noted above, leading up to the Merger, Defendants estimated that the Merger

would result in $1.5 billion in annual cost savings by the end of 2017. On November 5, 2015,

Kraft Heinz held an earnings call with analysts and investors to discuss the Company’s first post-

Merger quarterly financial results. During the earnings call, Defendant Hees expressed optimism

that realizing the expected synergies were on track, stating that the Company is “finding significant

opportunities embedded in the $1.5 billion.” During this same earnings call, the Company

presented a slide representing that Kraft Heinz was “[e]ffectively managing pricing and input

costs” and would “[c]ontinue to deliver productivity and restructuring savings.”

         41.    Defendants continued to mislead investors about the Company’s purported cost

savings during its future earnings calls. For example, on its February 25, 2016 earnings call,

Defendant Basilio announced that the Company had “realized roughly $125 million in savings in

2015.” Similarly, on May 4, 2016, during the Company’s first quarter 2016 earnings call,

Defendant Hees touted that “[r]egarding the integration program, I’m also happy to report that our

savings are coming faster than we were expecting roughly $225 million in Q1.” The Company’s




                                                 12
     Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 16 of 43 PageID #:16



accompanying presentation in connection with the same earnings announcement emphasized that

Kraft Heinz was “[o]n pace to fully realize $1.5 billion cost savings in 2017.”

       42.      In 2017, Defendants further misled investors about its expected cost savings. On

May 3, 2017, Kraft Heinz filed a Form 8-K announcing the Company’s first quarter 2017 financial

results. Within the Form 8-K, Defendant Hees is quoted as stating, “[a]lthough our top line results

in the first quarter reflect a slow start to the year, we remain on track with our key initiatives.”

Hees also stated, “[w]e are delivering product innovations, renovations, and geographic expansion

that positions Kraft Heinz to drive organic sales growth for the balance of 2017 and beyond.”

       43.      On that same day, Kraft Heinz held a conference call with analysts and investors

to discuss the Company’s financial results. During the conference call, Defendant Hees stated

that, “the result of our 2017 pipeline is on track.” Defendant Hees further added that the Company

“remain[s] on track with our cost savings initiatives.” On an earnings call on November 1, 2017,

Defendant Hees further confirmed with respect to its cost savings that “our plans and our progress

remains on track.”

       44.      At no point during the Class Period did Defendants disclose that they knew the

expected synergies and other benefits from the Merger would not be realized. However, as would

later be disclosed, Defendants knew that the extreme cost cutting strategies implemented by

Defendant 3G Capital would result in reduced profitability so significant that the value of Kraft

Heinz’s previously most profitable brands would be significantly impaired.

C.   Defendants Mislead Investors About the Value of the Kraft Heinz Brand

       45.      Shortly after the Merger, Kraft Heinz began to suffer an impairment in the value

of certain of its brands as revenues continued to decline in the face of consumer sentiment and the

lack of new product innovation caused by its extreme cost cutting strategy.


                                                13
     Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 17 of 43 PageID #:17



       46.      Indeed, Defendants, in implicit recognition of the Company’s brand values being

impaired, tried to calm investor concerns by touting purported “new product development

programs.” For example, during the Company’s November 3, 2016 earnings call, Defendant

Basilio stated, “[b]ased on what we’ve already seen in the marketplace, we remain confident in

our ability to drive improvements in our top-line trends in existing markets.” Similarly, on the

November 3, 2017 earnings call, Defendant Hees represented that “we really believe we have a

solid organic path here to create value.

       47.      Likewise, during a May 2017 earnings call, Defendant Hees praised the

Company’s “strong pipeline” of new products with “trend-bending ability.” Defendant Hees

further assured investors that the Company’s recent “launches are starting to gain traction in the

marketplace, and we have more to come.”

       48.      Defendants continued to mislead investors regarding its brand value in its 2018

SEC filings and public statements. For example, Kraft Heinz filed its second quarter 2018 Form

10-Q, signed by Defendants Knopf and Garlati, with the SEC. Within the second quarter 2018

Form 10-Q, the Company reported that it tests both goodwill and intangible assets for impairment

at least annually in the second quarter or when a triggering event occurs. The second quarter Form

10-Q also disclosed that Kraft Heinz had recorded only a minor “non-cash impairment loss of $101

million due to net sales and margin declines related to the Quero brand in Brazil.”

D.   3G Capital Reaps Enormous Profits by Selling Shares of Kraft Heinz Stock While in
     Possession of Material Nonpublic Information

       49.      Defendants’ misstatements and omissions caused the price of Kraft Heinz common

stock to be artificially inflated throughout the Class Period. This artificial inflation directly

impacted the value of options and futures on Kraft Heinz securities purchased and sold throughout

the Class Period. Consequently, the Class did not have the information required to be disclosed

                                                14
    Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 18 of 43 PageID #:18



under the Exchange Act and, therefore, engaged in transactions in the subject Kraft Heinz

derivatives at unfair prices. Through a series of partial disclosures in 2018 and early 2019, the truth

emerged regarding Kraft Heinz’s business operations, financial condition and prospects. As the

truth was revealed to the market, artificial inflation was removed from the prices of Kraft Heinz

common stock, call options and futures, and artificial deflation was removed from the prices of

Kraft Heinz put options. Consequently, Plaintiff and other investors suffered damages from Class

Period purchases of Kraft Heinz common stock, call options and futures, as well as sales from put

options on Kraft Heinz common stock.

       50.      On February 6, 2018, Nielsen released data showing a 4-7% volume decline in

Kraft Heinz’s top-3 categories, cheese, meat and coffee. In addition, the data showed that sales of

Kraft’s Planters nuts fell approximately 15%. As a result of the disclosure of Kraft Heinz’s falling

sales on February 6, 2018, the Company common stock price fell $2.73 per share over the next

two days, from a close of $74.31 on February 6, 2018, to a close of $71.58 on February 8, 2018.

       51.      The next week, on February 16, 2018, Kraft Heinz released its 2017 annual results,

and reported a decline in sales of about 1.1%, driven primarily by weak sales of nuts and cold cuts.

Defendant Hees commented on the related earnings call that “there is no question that our financial

results in 2017 did not meet our potential.” On the poor earnings announcement on February 16,

2018, Kraft Heinz’s share price dropped $4.02 per share or approximately 5.5% over the next two

trading days, from a close of $72.71 per share on Thursday, February 15, 2018 to a close of $68.69

per share on Monday, February 20, 2018..

       52.      While admitting the 2017 results were poor, Defendants attempted to portray the

weak earnings as merely temporary setbacks. For example, Defendant Hees stated on the related

earnings calls that the 2017 financial results “did not reflect our progress or potential.” Defendant



                                                  15
    Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 19 of 43 PageID #:19



Hees further stated that apart from several “transitory factors,” “we are seeing ongoing

improvement in consumption trends in most countries and in most of the key categories that we

believe will drive both top and bottom-line growth into the second half of the year.” Similarly, in

the Form 8-K filed announcing the results, Defendant Hees was quoted as stating, “[w]e made

significant improvements in many of our businesses” that “should help further advantage our

brands and grow our business in 2018 and beyond

       53.      Defendants further calmed investor concerns on May 2, 2018, citing on an earnings

call that “Oscar Mayer cold cuts” were one of the “tangible drivers of the turnaround in the second

half of 2018.” Defendant Hees highlighted “the Kraft Brand” as “giving us a lot of excite[ment]

behind Kraft’s new offers in cheese and other segments that can be very relevant.” Likewise,

during the next quarter’s earnings call, Defendant Hess stated that “we expect our profitability to

improve by year-end, with further momentum into 2019.”

       54.      No later than mid-2018, Defendant 3G Capital was indisputably in possession of

material nonpublic information concerning Kraft’s business prospects, including the need to take

a massive impairment charge, by virtue of its partners and affiliates’ positions as executives and

directors of Kraft Heinz. Indeed, both Defendant Hees, the soon-to-be former CEO of Kraft Heinz,

and Defendant Behring, the Chairman of the Kraft Heinz Board of Directors, were partners at

Defendant 3G Capital.

       55.      While in possession of material nonpublic information concerning the upcoming

impairment, Defendant 3G Capital sold 20.6 million shares of Kraft Heinz common stock on

August 7, 2018, reaping over $1.2 billion in illicit gains.

       56.      Just months later, the truth regarding Kraft Heinz’s diminished value continued to

be revealed. On November 1, 2018, the Company announced that its quarterly results, revealing



                                                 16
    Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 20 of 43 PageID #:20



its EPS of $0.78 per share was short of consensus estimates by nearly 4%. The Company also

disclosed that its EBITA missed analysts’ consensus estimates by approximately $100 million, or

7%. In reaction to this disclosure, the price of Kraft Heinz common stock fell $5.47 per share or

9.7% in response to the poor results, from a close of $56.20 per share on November 1, 2018, to

close at $50.73 per share on November 2, 2018.

        57.     Despite the bad news, Defendants attempted to again portray the disappointing

quarter as a “one-off” setback. Indeed, the Form 8-K Kraft Heinz filed on November 1, 2018

stated that “[w]hile a number of one-off factors . . . held back profit in the quarter, we remain

confident that we are well-positioned to deliver sustainable, profitable growth going forward.”

Further, during the earnings call held that day, Defendants Hees assured investors that “we believe

and are confident our Q3 results show that the turnaround of our top line performance is firmly

underway, not just in terms of headline organic growth, but also real volume growth” and that “we

are equally confident that profitability will improve going forward, as one-off negative factors

from Q3 fall away . . . and I believe that are in the path to sustainable, profitable growth, and driven

by the fact that we are adapting the company with speed.” During the same call, Defendant Knopf

responded to analysts concerns over inconsistent results stating, “for 2019, we do expect a much

better balance of top- and bottom line growth going forward [and] [i]n 2018, we’ve had a number

of transitory issues that we don’t expect to repeat.”

        58.     The next day, November 2, 2018, Kraft Heinz filed its third quarter Form 10-Q,

signed by Defendants Knopf and Garlati, which stated, “[n]o events occurred during the period

ended September 29, 2018 that indicated it was more likely than not that our goodwill was

impaired.”




                                                  17
    Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 21 of 43 PageID #:21



       59.         Despite Defendants’ characterization of the problems as mere temporary setbacks,

the true extent of Kraft Heinz’s problems was further revealed on February 21, 2019, when the

Company announced it was required to take a $15.4 billion non-cash impairment charge related to

the goodwill and intangible assets driven “primarily [by] the Kraft and Oscar Mayer trademarks”

and due “primarily [to] U.S. Refrigerated and Canada Retail.” In addition to the massive

impairment, the Company also reported that its EPS of $0.84, which was $0.10 below consensus

estimates, as well as revenues $50 million below consensus expectations. In addition, the

Company announced it was lowering its quarterly dividend from $0.625 cents per share to $0.40

cents per share.

       60.         On the same day, the Company disclosed that in October 2018 it received a

subpoena from the SEC in connection with “an investigation into the Company’s procurement

area, more specifically the Company’s accounting policies, procedures, and internal controls

related to its procurement function, including, but not limited to, agreements, side agreements, and

changes or modifications to its agreements with its vendors.” As a result, the Company stated it

recorded a $25 million increase to costs of goods sold (“COGS”) due to its misstatement of

previous COGS figures.

       61.         Following the disclosure of the impairment, missed earnings, reduced dividend

and SEC investigation, the price of Kraft Heinz common stock fell $13.23 per share or nearly 28%,

from a close of $48.18 per share on February 21, 2019, to a close of $34.95 per share on February

22, 2019.

       62.         The disclosures detailed above revealed the truth regarding Defendants’

representations to investors. As the truth was revealed to the market, artificial inflation was

removed from the prices of Kraft Heinz common stock, call options and futures, and artificial



                                                  18
     Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 22 of 43 PageID #:22



deflation was removed from the prices of Kraft Heinz put options. Consequently, Plaintiff and

other equity and derivatives investors suffered damages on from Class Period transactions on Kraft

Heinz common stock and derivatives on Kraft Heinz common stock.

         63.      Notably, on April 22, 2019, Kraft Heinz announced that Defendant Hees is

stepping down as the Company’s Chief Executive Officer effective June 30, 2019.

VI. FALSE AND MISLEADING STATEMENTS

   A. Kraft Heinz’s Class Period SEC Filings Were Materially False and Misleading and
Omitted Material Facts in Violation of SEC Disclosure Regulations

         64.      Item 8 of Form 10-K and Item 1 of Form 10-Q, via reference to Regulation S-X ,

17 C.F.R. §210, required Kraft Heinz to file with the SEC financial statements prepared in

conformity with Generally Accepted Accounting Principles (“GAAP”) during the Class Period.

Regulation S-X, 17 C.F.R. §210.4-01 (a)(1), states, among other things, that financial statements

filed with the SEC that are not prepared in conformity with GAAP are presumed to be misleading

and inaccurate.

         65.      During the Class Period, the financial statements Kraft Heinz issued to investors

and filed with the SEC on Forms 10-K and 10-Q improperly accounted for COGS and intangible

asset impairments, including goodwill, were materially misstated, and presented in violation of

GAAP. Indeed, this improper accounting impacted significant portions of each Form 10-K and

Form 10-Q the Company filed during the Class Period, including the Company’s reported net

income and earnings per share figures announced in press releases, Forms 8-K and during earnings

calls.

         66.      The statements in the Company’s Forms 10-K and 10-Q filed during the Class

Period were false and misleading when made. Contrary to Defendants’ statements, they knew, or



                                                 19
    Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 23 of 43 PageID #:23



were reckless in not knowing, that Kraft Heinz’s brands were overvalued and as a result the

financial statements included in each of the Company’s quarterly and annual report was false and

misleading. In addition, each of the Company’s Forms 10-K and 10-Q omitted material facts

concerning the Company’s accounting practices.

       67.     Item 7 of Form 10-K and Item 2 of Form 10-Q required Kraft Heinz to furnish the

information called for under Item 303 of Regulation S-K, 17 C.F.R. §229.303, Management’s

Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) during the

Class Period. The MD&A in the Company’s Forms 10-K and 10-Q were false and misleading

when filed with the SEC.      Indeed, the MD&As contained materially false and misleading

disclosures about the Company’s operating performance and failed to disclose material events and

issues associated with Kraft Heinz’s major brands and internal control weaknesses. As alleged

herein, these items were known to management at the time the Forms 10-K and 10-Qs were filed,

and were reasonably likely to have a material effect on the Company’s future operating results.

       68.     Item 1A of Forms 10-K and 10-Q required Kraft Heinz to furnish the information

called for under Item 503 of Regulation S-K, 17 C.F.R. §229.503, Risk Factors. Item 503 of

Regulation S-K required Kraft Heinz to disclose the most significant matters making an investment

in the Company risky. The Forms 10-K and 10-Q Kraft Heinz filed with the SEC during the Class

Period failed to disclose material risks associated with its major brands and material internal

control weaknesses that made an investment in the Company risky. These Forms 10-K and 10-Q

were false and misleading when made, as Defendants’ knew, or were reckless in not knowing, that

Kraft Heinz’s brands were already overvalued and would soon recognize a significant goodwill

impairment.




                                               20
    Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 24 of 43 PageID #:24



       69.     Item 9A of Form 10-K and Item 4 of Form 10-Q required the Company to furnish

the information called for under Item 307 of Regulation S-K, 17 C.F.R. §229.307, Disclosure

Controls and Procedures, and Item 308 of Regulation S-K, 17 C.F.R. §229.308, Internal Control

over Financial Reporting, during the Class Period. Similarly, Item 307 of Regulation S-K required

Kraft Heinz’s Forms 10-K and 10-Q during the Class Period to disclose the conclusions of

Defendants Hees, Basilio, and Knopf regarding the effectiveness of Kraft Heinz’s disclosure

controls and procedures, defined by relevant regulation as the controls and procedures designed to

ensure that information required to be disclosed in reports filed with the SEC is appropriately

recorded, processed, summarized, and reported. During the Class Period, Kraft Heinz falsely and

misleadingly represented in its Forms 10-K and 10-Q filed with the SEC that its disclosure controls

were operating effectively when, as the Company has now admitted through is $15 billion write-

down, they were not.       During the Class Period, these materially false and misleading

representations were certified by Defendants Hees, Basilio, and Knopf.

       70.     Item 308 of Regulation S-K required the Company’s Forms 10-K and 10-Q during

the Class Period to disclose, among other things, the conclusions of Defendants Hees, Basilio,

and/or Knopf regarding the effectiveness of Kraft Heinz’s internal controls over financial

reporting. During the Class Period, Kraft Heinz’s Forms 10-K and 10-Q were false and misleading

when filed, as the Company’s internal controls over financial reporting were operating effectively

when, as the Company has now admitted, it operated with material weaknesses. These materially

false and misleading representations were certified by Defendants Hees, Basilio, and/or Knopf

during the Class Period.




                                                21
    Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 25 of 43 PageID #:25



   B.     Additional False and Misleading Statements During the Class Period

        71.    In addition to the Company’s Forms 10-K and 10-Qs filed during the Class Period,

Defendants made additional false and misleading statements and omissions of material facts in

press releases, Forms 8-K and during Company earnings calls. On November 5, 2015, during an

earnings call with analysts and investors to discuss the Company’s first post-Merger quarterly

financial results, Defendant Hees expressed optimism that realizing the expected synergies were

on track, stating that the Company is “finding significant opportunities embedded in the $1.5

billion.” During this same earnings call, the Company presented a slide representing that Kraft

Heinz was “[e]ffectively managing pricing and input costs” and would “[c]ontinue to deliver

productivity and restructuring savings.”

        72.    The statements Defendants issued on November 5, 2015 were false and misleading

when made. Contrary to Defendants’ statements, they knew, or were reckless in not knowing, that

the expected synergies from the Merger would not be realized and the Company’s cost cutting

initiatives were undermining its product innovation, and, as a result, the value of Kraft Heinz’s

brands was significantly impaired.

        73.    On Kraft Heinz’s February 25, 2016 earnings call, Defendant Basilio announced

that the Company had “realized roughly $125 million in savings in 2015.”

        74.    The statements Defendants issued on February 25, 2016 were false and misleading

when made. Contrary to Defendants’ statements, they knew, or were reckless in not knowing, that

the expected synergies from the Merger would not be realized and the Company’s cost cutting

initiatives were undermining its product innovation, and, as a result, the value of Kraft Heinz’s

brands was significantly impaired.




                                               22
     Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 26 of 43 PageID #:26



        75.      On May 4, 2016, during the Company’s first quarter 2016 earnings call, Defendant

Hees stated that “[r]egarding the integration program, I’m also happy to report that our savings are

coming faster than we were expecting roughly $225 million in Q1.”                       The Company’s

accompanying presentation in connection with the same earnings announcement emphasized that

Kraft Heinz was “[o]n pace to fully realize $1.5 billion cost savings in 2017.”

        76.      The statements Defendants issued on May 4, 2016 were false and misleading when

made. Contrary to Defendants’ statements, they knew, or were reckless in not knowing, that the

expected synergies from the Merger would not be realized and the Company’s cost cutting

initiatives were undermining its product innovation, and, as a result, the value of Kraft Heinz’s

brands was significantly impaired.

        77.      On the Company’s November 3, 2016 earnings call, Defendant Basilio stated,

“[b]ased on what we’ve already seen in the marketplace, we remain confident in our ability to

drive improvements in our top-line trends in existing markets.” On the same call, Defendant Hees

stated that “we really believe we have a solid organic path here to create value.”

        78.      The statements Defendants issued on November 3, 2016 were false and misleading

when made. Contrary to Defendants’ statements, they knew, or were reckless in not knowing, that

the expected synergies from the Merger would not be realized and the Company’s cost cutting

initiatives were undermining its product innovation, and, as a result, the value of Kraft Heinz’s

brands was significantly impaired.

        79.      On May 3, 2017, Kraft Heinz filed a Form 8-K announcing the Company’s first

quarter 2017 financial results, stating that, “[a]lthough our top line results in the first quarter reflect

a slow start to the year, we remain on track with our key initiatives.” In the press release,

Defendant Hees stated, “[w]e are delivering product innovations, renovations, and geographic



                                                    23
     Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 27 of 43 PageID #:27



expansion that positions Kraft Heinz to drive organic sales growth for the balance of 2017 and

beyond.” Later that same day, Kraft Heinz held a conference call with analysts and investors to

discuss the Company’s financial results, where Defendant Hees stated that, “the result of our 2017

pipeline is on track.” Defendant Hees further added, “we remain on track with our cost savings

initiatives.”

        80.     The statements Defendants issued on May 3, 2017 were false and misleading when

made. Contrary to Defendants’ statements, they knew, or were reckless in not knowing, that the

expected synergies from the Merger would not be realized and the Company’s cost cutting

initiatives were undermining its product innovations, and, as a result, the value of Kraft Heinz’s

brands was significantly impaired.

        81.     On February 16, 2018, Kraft Heinz filed a Form 8-K with the SEC, wherein

Defendant Hees stated, “[w]e made significant improvements in many of our businesses” that

“should help further advantage our brands and grow our business in 2018 and beyond.”

        82.     While the truth was partially revealed on February 16, 2018, the statements

Defendants issued on February 16, 2018 were false and misleading when made because, contrary

to Defendants’ statements, they knew, or were reckless in not knowing that the expected synergies

from the Merger would not be realized and the Company’s cost cutting initiatives were

undermining its product innovations, and, as a result, the value of Kraft Heinz’s brands was

significantly impaired.

        83.     On May 2, 2018, Kraft Heinz filed a Form 8-K, quoting Defendant Hees stating,

“[t]he initial successes we’re seeing in the marketplace, together with the strong investments we’re

making in marketing, new product innovation, and capability building, give us increased

confidence in delivering the top- and bottom-line growth we expect in 2018.” On the same day,



                                                24
    Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 28 of 43 PageID #:28



during the Company’s earnings call Defendant Hees stated that apart from several “transitory

factors,” “we are seeing ongoing improvement in consumption trends in most countries and in

most of the key categories that we believe will drive both top and bottom-line growth into the

second half of the year.” On the same earnings call, Defendant Knopf listed “Oscar Mayer cold

cuts” as one of the “tangible drivers of the turnaround in the second half of 2018.” Defendant

Hees further highlighted “the Kraft Brand” as “giving us a lot of excite[ment] behind Kraft’s new

offers in cheese and other segments that can be very relevant.”

       84.      The statements Defendants issued on May 2, 2018 were false and misleading when

made. Contrary to Defendants’ statements, they knew, or were reckless in not knowing, that the

expected synergies from the Merger would not be realized and the Company’s cost cutting

initiatives were undermining its product innovations, and, as a result, the value of Kraft Heinz’s

brands was significantly impaired.

       85.      On November 1, 2018, during an earnings call, Defendants Hees stated that “we

believe and are confident our Q3 results show that the turnaround of our top line performance is

firmly underway, not just in terms of headline organic growth, but also real volume growth” and

that “we are equally confident that profitability will improve going forward, as one-off negative

factors from Q3 fall away . . . and I believe that are in the path to sustainable, profitable growth,

and driven by the fact that we are adapting the company with speed.” During the same conference

call, Defendant Knopf responded to analysts concerns over inconsistent results stating, “for 2019,

we do expect a much better balance of top- and bottom line growth going forward [and] [i]n 2018,

we’ve had a number of transitory issues that we don’t expect to repeat.”

       86.      The statements Defendants issued on November 1, 2018, while partially revealing

the truth about the Company’s deteriorating prospects, were false and misleading when made.



                                                 25
     Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 29 of 43 PageID #:29



Contrary to Defendants’ statements, they knew, or were reckless in not knowing that the missed

earnings were not a “one off” setback, and that the value of Kraft Heinz’s brands was significantly

impaired.

V.    ADDITIONAL SCIENTER ALLEGATIONS

       87.     During the Class Period, as alleged herein, the Individual Defendants acted with

scienter in that the Individual Defendants: (i) knew or were reckless as to whether the public

documents and statements issued or disseminated in the name of the Company during the Class

Period were materially false and misleading; (ii) knew or were reckless as to whether such

statements or documents would be issued or disseminated to the investing public; and (iii)

knowingly and substantially participated or acquiesced in the issuance or dissemination of such

statements or documents as primary violations of the federal securities laws.

       88.     The Individual Defendants permitted Kraft Heinz to release these false and

misleading statements and failed to file the necessary corrective disclosures, which artificially

inflated the value of the Company’s stock and impacted the value of the subject options and futures

on Kraft Heinz common stock.

       89.     As set forth herein, the Individual Defendants, by virtue of their receipt of

information reflecting the true facts regarding Kraft Heinz, their control over, receipt, and/or

modification of Kraft Heinz’s allegedly materially misleading statements and omissions, and/or

their positions with the Company that made them privy to confidential information concerning

Kraft Heinz, participated in the fraudulent scheme alleged herein.

       90.     The Individual Defendants Hees, Basilio, and Knopf who, as executive officers of

the Company, knew or recklessly ignored facts related to the core operations of Kraft Heinz, which

can be imputed to Kraft Heinz.



                                                26
    Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 30 of 43 PageID #:30



       91.      Defendant 3G Capital’s insider sales also support scienter. Academic studies

regarding the relationship between insider trading and goodwill impairments are consistent with

the alleged fraudulent intent here and provide evidence, based upon a comparison of firms that

record goodwill impairments and firms that do not take impairment charges, that officers have

private information regarding eventual goodwill impairments and trade on that information prior

to taking a write-down. These statistical studies have found a considerable, abnormal selling of

shares by corporate insiders in the two years preceding the formal announcement

of goodwill impairments, and that insiders generally distance their trades by approximately six

months prior to the impairments' formal announcement.

       92.      According to academic studies, corporate officers and directors face incentives to

behave strategically with respect to their trades. As with the sales by Defendant 3G capital – who

sold shares approximately six months before the February 2019 disclosure of Kraft Heinz’s $15

billion write-down – studies have shown that stock sales by insiders increase three to nine quarters

prior to a break in a string of consecutive quarterly earnings increases. Because SFAS 142 requires

annual impairment testing, insiders may obtain private information about future impairments at

least one year before the actual loss is publicly reported. The results of researchers' tests are

consistent with insiders possessing private information regarding goodwill impairments, and

suggest that even despite high visibility and attendant high litigation risk associated

with goodwill impairments, officers sell their shares strategically in advance of reporting the

impairment. The results of these studies suggest that officers distance their sales from the

impairment announcement to minimize the latter litigation risk.

       93.      Consistent with these findings, in August 2018 Defendant 3G Capital sold more

than $1.2 billion of Kraft Heinz common stock at an artificially inflated price. This sale occurred



                                                27
      Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 31 of 43 PageID #:31



approximately six months before Kraft Heinz’s February 21, 2017 concession that the Company

would take a significant goodwill write-down, which is consistent with the insider sales pattern

identified in academic studies.

        94.     On April 22, 2019, Kraft Heinz announced that Defendant Hees is stepping down

as the Company’s Chief Executive Officer effective June 30, 2019. The departure of senior

executives involved in the alleged wrongdoing is evidence of scienter.

        95.     Finally, scienter is established by the massive size of the goodwill impairment

itself, when just months earlier, the Company had supposedly conducted an impairment analysis

and found only a minimal material impairment of its assets. No reasonable inference can support

any assertion by the Defendants that there was no impairment and then within a matter of months,

much of the value of the entire Kraft Heinz business was deemed to be worthless.

        96.     The Individual Defendants are liable as participants in a fraudulent scheme and

course of conduct that operated as a fraud or deceit on purchasers by disseminating materially false

and misleading statements and/or concealing material adverse facts. The scheme deceived the

investing public regarding the Company’s financial prospects, and the intrinsic value of Kraft

Heinz common stock, and caused Plaintiff and members of the Class to suffer damages.

VI.    CLASS ACTION ALLEGATIONS

        97.     Plaintiff brings this action pursuant to Rule 23 of the Federal Rules of Civil

Procedure on behalf individuals or entities who purchased or otherwise acquired Kraft Heinz

common stock, purchased call options on Kraft Heinz common stock, sold put options on Kraft

Heinz common stock and/or purchased futures on Kraft Heinz common stock during the Class

Period, and were damaged thereby. Excluded from the Class are Defendants herein; members of

the immediate families of each of the Defendants; any person, firm, trust, corporation, officer,



                                                28
    Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 32 of 43 PageID #:32



director or other individual or entity in which any of the Defendants has a controlling interest or

which is related to or affiliated with any the Defendants; and the legal representatives, agents,

affiliates, heirs, successors-in-interest or assigns of any such excluded party.

       98.      The members of the Class are so numerous that joinder of all members is

impracticable. While the exact number of Class members can only be determined by appropriate

discovery, Plaintiff believes that Class members number at least in the hundreds, if not the

thousands, and that they are geographically dispersed.

       99.      There are questions of law and fact that are common to the Class, including:

                       (a) whether Defendants misrepresented material facts;

                       (b) whether Defendants knew or recklessly disregarded that their
                       statements and/or omissions were false and misleading;

                       (c) whether the prices of Kraft Heinz common stock was artificially
                       inflated during the Class Period;

                       (e) whether the prices of call options and futures on Kraft Heinz
                       common stock were artificially inflated, and whether the prices of
                       put options on Kraft Heinz common stock were artificially deflated
                       during the Class Period;

                       (f) whether 3G Capital and the Individual Defendants are liable as
                       “controlling persons” under §20(a) of the Exchange Act;

                       (g) whether 3G Capital possessed material nonpublic information as
                       of the time of its August 2018 sales of the Company’s common
                       stock;

                       (h) whether plaintiff and the other members of the Class were
                       injured as a result of Defendants’ misconduct.

       100.     Plaintiff’s claims are typical of the claims of the other members of the Class, and

plaintiff is not subject to any atypical claims or defenses.

       101.     Plaintiff is committed to prosecuting this action and has retained competent

counsel experienced in litigation of this nature. Plaintiff has the same interests as the other

                                                  29
       Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 33 of 43 PageID #:33



members of the Class. Accordingly, Plaintiff is adequate representatives of the Class and will

fairly and adequately protect the interests of the Class.

         102.   A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.

VII.     LOSS CAUSATION

         103.   Defendants’ materially false or misleading statements and omissions of material

fact, as alleged above, caused Kraft Heinz common stock to trade at artificially inflated prices and

directly impacted the value of options on Kraft Heinz common stock during the Class Period.

         104.   For example, as alleged above, on February 6, 2018, Nielsen data showed a 4-7%

volume decline in Kraft Heinz’s top-3 categories (cheese, meat and coffee). In addition, data

showed that sales of Kraft’s Planters nuts fell by approximately 15%. As a result of the disclosure,

the Company’s common stock price fell $2.73 per share over the next two days, from a close of

$74.31 on February 6, 2018 to a close of $71.58 on February 8, 2018.

         105.   Second, on February 16, 2018, Kraft Heinz released its 2017 annual results, and

reported a decline in sales of about 1.1%, driven primarily by weak sales of nuts and cold cuts.

Defendant Hees commented on the related earnings call that “there is no question that our financial

results in 2017 did not meet our potential.” On this announcement, Kraft Heinz’s share price

dropped over the next two trading days $4.02 per share, or approximately 5.5%, from a close of

$72.71 per share on Thursday, February 15, 2018 to a close of $68.69 per share on Monday,

February 20, 2018.

         106.   Third, on November 1, 2018, Defendants announced that the Company’s EPS of

$0.78 per share fell short of consensus estimates by nearly 4%, while its EBITA missed analysts’

consensus estimates by approximately $100 million, or 7%. In response to this news, Kraft Heinz’s



                                                 30
        Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 34 of 43 PageID #:34



stock price declined $5.47 per share, or 9.7%, from a close of $56.20 per share on November 1,

2018, to close at $50.73 per share on November 2, 2018, removing the artificial inflation of Kraft

Heinz common stock, and impacting the value of options on Kraft Heinz common stock.

          107.   Fourth, on February 21, 2019, Defendants disclosed that the Company recorded

non-cash impairment charges of $15.4 billion related to goodwill and intangible assets driven

primarily by the Kraft and Oscar Mayer trademarks, as well as the U.S. Refrigerated and Canada

Retail. Additionally, the Company disclosed that it received a subpoena from the SEC in October

2018, associated with its investigation into Kraft Heinz’s accounting policies, procedures, and

internal controls over financial reporting and that the Company had been operating material

weaknesses in its system of internal controls over financial reporting. As a result of this news, the

price of Kraft Heinz common stock declined approximately 27.5%, from $48.18 per share on

February 21, 2019 to $34.95 per share on February 22, 2019.

          108.   As the truth was revealed to the market, artificial inflation was removed from the

prices of Kraft Heinz common stock, call options and futures, and artificial deflation was removed

from the prices of Kraft Heinz put options.         Consequently, Plaintiff and other equity and

derivatives purchasers and sellers suffered damages on from their Class Period transactions.

VIII.      APPLICABILITY OF FRAUD-ON-THE-MARKET DOCTRINE

          109.   Plaintiff will rely upon the presumption of reliance established by the fraud-on-the

market doctrine in that, among other things:

                     a.    Defendants made public misrepresentations or failed to disclose
                           material facts during the Class Period;

                     b.    The omissions and misrepresentations were material;

                     c.    Kraft Heinz’s common stock traded in an efficient market;



                                                 31
      Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 35 of 43 PageID #:35



                     d.    The misrepresentations alleged would tend to induce a reasonable
                           investor to misjudge the value of Kraft Heinz securities; and

        110.    At all relevant times, the market for Kraft Heinz common stock was efficient

because, among other things: (i) as a regulated issuer, Kraft Heinz filed periodic public reports

with the SEC; and (ii) Kraft Heinz regularly communicated with public investors via established

market communication mechanisms, including through regular disseminations of press releases on

the major news wire services and through other wide-ranging public disclosures, such as

communications with the financial press, securities analysts, and other similar reporting services.

IX.    PRESUMPTION OF RELIANCE

        111.    At all relevant times, the market for Kraft Heinz common stock and derivatives on

Kraft Heinz common stock was efficient.          Indeed, Plaintiff’s demonstration of the market

efficiency of the underlying security – Kraft Heinz common stock – is sufficient to entitle it to rely

on the fraud-on-the market theory for options and futures on Kraft Heinz common stock. The

market for Kraft Heinz common stock was efficient for the following reasons, among others:

        (a) Kraft Heinz’s securities met the requirements for listing, and was listed and
        actively traded on the NASDAQ, a highly efficient and automated market;

        (b) As a regulated issuer, Kraft Heinz filed periodic reports with the SEC;

        (c) Kraft Heinz regularly communicated with public investors via established
        market communication mechanisms, including through regular disseminations of
        press releases on the national circuits of major newswire services and through other
        wide-ranging public disclosures, such as communications with the financial press
        and other similar reporting services; and

        (d) Kraft Heinz was followed by numerous securities analysts employed by major
        brokerage firms who wrote reports which were distributed to those brokerage firms’
        sales force and certain customers. Each of these reports was publicly available and
        entered the public market place.

        112.    As a result of the foregoing, the market for Kraft Heinz’s securities promptly

reacted to current information regarding Kraft Heinz from all publicly available sources and

                                                 32
     Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 36 of 43 PageID #:36



reflected such information in the trading prices of Kraft Heinz common stock. Under these

circumstances, all purchasers of Kraft Heinz common stock, purchasers of call options on Kraft

Heinz common stock, sellers of put options on Kraft Heinz common stock and purchasers of

futures on Kraft Heinz common stock suffered similar injuries through their transactions in these

securities. Plaintiff is thus entitled to a presumption of reliance.

       113.     A Class-wide presumption of reliance is also appropriate in this action under the

United States Supreme Court holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S.

128 (1972), because the claims asserted herein against Defendants are predicated upon omissions

of material fact for which there is a duty to disclose.

X.     INAPPLICABILITY OF THE STATUTORY
       SAFE HARBOR AND BESPEAKS CAUTION DOCTRINE

       114.     The statutory safe harbor or bespeaks caution doctrine applicable to forward-

looking statements under certain circumstances does not apply to any of the false and misleading

statements pleaded in this Complaint. None of the statements complained of herein was a forward-

looking statement. Rather, they were historical statements or statements of purportedly current

facts and conditions at the time the statements were made, including statements about Kraft

Heinz’s business prospects and internal controls.

       115.     To the extent that any of the false and misleading statements alleged herein can be

construed as forward-looking, those statements were not accompanied by meaningful cautionary

language identifying important facts that could cause actual results to differ materially from those

in the statements. As set forth above in detail, then-existing facts contradicted Defendants’

statements regarding Kraft Heinz’s operations, prospects and controls, among others. Given the

then-existing facts contradicting Defendants’ statements, any generalized risk disclosures made by




                                                  33
      Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 37 of 43 PageID #:37



Kraft Heinz were not sufficient to insulate Defendants from liability for their materially false and

misleading statements.

        116.    To the extent that the statutory safe harbor does apply to any forward-looking

statements pleaded herein, Defendants are liable for those false forward-looking statements

because at the time each of those statements was made, the particular speaker knew that the

particular forward-looking statement was false, and the false forward-looking statement was

authorized and approved by an executive officer of Kraft Heinz who knew that the statement was

false when made.

XI.    CLAIMS FOR RELIEF

                                              COUNT I
                         Violation of Section 10(b) of the Exchange Act and
                   Rule 10b-5 against Kraft Heinz and the Individual Defendants

        117.    Plaintiff repeats, incorporates and realleges each and every allegation contained

above as if fully set forth herein.

        118.    This claim is brought by Plaintiff against Kraft Heinz and the Individual

Defendants for violations of Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-

5 promulgated thereunder.

        119.    During the Class Period, Defendants disseminated or approved the materially false

and misleading statements specified above, which they knew or recklessly disregarded were

misleading in that they misrepresented or omitted material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading.

        120.    Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5 in that

they: (a) employed devices, schemes, and artifices to defraud; (b) made untrue statements of

material facts or omitted to state material facts necessary in order to make the statements made, in



                                                34
    Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 38 of 43 PageID #:38



light of the circumstances under which they were made, not misleading; or (c) engaged in acts,

practices, and a course of business that operated as a fraud or deceit upon Plaintiff and other Class

members related to the purchase and/or acquisition and sale of Kraft Heinz derivatives.

       121.     In addition to the duties of full disclosure imposed on the Defendants attendant to

their affirmative false and misleading statements to the public, Defendants had a duty under SEC

Regulations S-X (17 C.F.R. §210.01, et seq.) and S-K (17 C.F.R. §229.10, et seq.) to promptly

disseminate truthful information with respect to Kraft Heinz operations and performance that

would be material to investors in compliance with the integrated disclosure provisions of the SEC,

including with respect to the Company’s revenue and earnings trends, so that the market prices of

the Company’s securities would be based on truthful, complete, and accurate information.

       122.     As a direct and proximate cause of Defendants’ wrongful conduct, Plaintiff and

other members of the proposed Class suffered damages in connection with their purchases of Kraft

Heinz common stock, purchases of call options on Kraft Heinz common stock, sales of put options

on Kraft Heinz common stock, and purchases of futures on Kraft Heinz common stock during the

Class Period. In reliance on the integrity of the market, Plaintiff traded in the subject securities

and experienced losses when the artificial inflation was removed from the price of Kraft Heinz

common stock as a result of the revelations. Plaintiff would not have purchased or sold the relevant

Kraft Heinz securities at the prices it paid, or at all, if it had been aware of Defendants’ false and

misleading statements and omissions.

       123.     By virtue of the conduct alleged herein, Defendants named in this Count have each

violated 10(b) of the Exchange Act (15 U.S.C. § 78j(b)) and SEC Rule 10b-5 (17 C.F.R. § 240.10b-

5), and are liable to Plaintiff and other members of the proposed Class.




                                                 35
    Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 39 of 43 PageID #:39



                                           COUNT II
                       Violation of Section 20(a) of the Exchange Act against
                          the Individual Defendants and 3G Capital

       124.     Plaintiff repeats, incorporates and realleges each and every allegation set forth

above (other than disclaimers of fraud claims) as if fully set forth herein.

       125.     As alleged above, Defendants each violated Section 10(b) and Rule 10b-5

thereunder by their acts and omissions as alleged in this Complaint.

       126.     Defendant 3G Capital and the Individual Defendants acted as controlling persons

of Kraft Heinz within the meaning of Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a). By

virtue of their high-level positions, participation in and/or awareness of the Company’s operations,

direct involvement in the day-to-day operations of the Company, and/or intimate knowledge of the

Company’s actual performance, and their power to control the materially false and misleading

public statements about Kraft Heinz during the Class Period, Defendant 3G Capital and the

Individual Defendants had the power and ability to control the actions of Kraft Heinz and its

employees. By reason of such conduct, Defendant 3G Capital and the Individual Defendants are

liable pursuant to Section 20(a) of the Exchange Act.

                                           COUNT III
                              For Violations Of Section 20A Of The
                               Exchange Act Against 3G Capital

       127.     Plaintiff repeats, incorporates, and realleges each and every allegation set forth

above as if fully set forth herein. As set forth in the paragraphs above, and as further set forth

below, Defendant 3G Capital committed underlying violations of Section 10(b) and Rule 10b-5

thereunder by selling Kraft Heinz common stock while in possession of material nonpublic

information about, among other things, the Company’s upcoming write-down, and, consequently,

is liable to contemporaneous purchasers of that stock under Section 20A of the Exchange Act. See


                                                 36
    Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 40 of 43 PageID #:40



15 U.S.C § 78t-1(a). Defendant 3G Capital is also liable to contemporaneous purchasers of call

options on Kraft Heinz common stock, sellers of put options on Kraft Heinz common stock and

purchasers of futures on Kraft Heinz common stock, because the market for these instruments is

interconnected to the market for Kraft Heinz common stock.

          128.   Defendant 3G Capital, through its designees to Kraft Heinz’s senior manager and

Board of Directors, and through direct communications from Kraft Heinz and the Individual

Defendants, possessed material nonpublic information at the time they sold shares over 20.6

million shares of Kraft Heinz common stock on August 7, 2018.

          129.   Material nonpublic information known to 3G Capital at the time of its Kraft Heinz

common stock sales included, among other things, that the Company would soon incur a massive

write-down, leading to missed earnings, a reduced dividend and delayed annual report. Defendant

3G Capital did not contact the SEC on these matters or disclose these material nonpublic facts to

investors. Nor did 3G Capital, as it should have, direct the Company to do so.

          130.   Simply put, Defendant 3G Capital possessed material nonpublic knowledge about

Kraft Heinz’s operations, accounting and business prospects, and knew or recklessly disregarded

it would cause the Company’s share price to fall when publicly disclosed, and unloaded a

significant portion of its holdings at inflated prices before the nonpublic information was revealed.

In fact, by selling over 20.6 million shares of Kraft Heinz common stock at a price of $59.85 per

share, Defendant 3G Capital received over $1.2 billion in proceeds, avoiding millions of dollars in

losses.

          131.   Due to 3G Capital’s conduct in selling shares while in possession of material

nonpublic information, which is a violation of Section 10(b) and Rule 10b-5 thereunder, 3G

Capital is also liable under Section 20A of the Exchange Act.



                                                 37
    Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 41 of 43 PageID #:41



       132.     Contemporaneously with the 3G Capital’s sales on August 7, 2018, Plaintiff

Timber Hill purchased shares of Kraft Heinz common stock and futures on Kraft Heinz common

stock. Upon information and belief, thousands of other Class members also purchased Kraft Heinz

common stock or derivatives with markets interconnected to the market for Kraft Heinz common

stock contemporaneously with 3G Capital’s August 7, 2018 sales. As alleged in this Complaint,

at the time of the 3G Capital’s sales and the purchases by Plaintiff Timber Hill and the other Class

members, the price of Kraft Heinz’s common stock was artificially inflated by the Kraft Heinz

Defendants’ material misstatements and omissions of material facts.

       133.     Section 20A of the Exchange Act provides that “[a]ny person who violates any

provision of this chapter or the rules or regulations thereunder by purchasing or selling a security

while in possession of material nonpublic information shall be liable in an action . . . to any person

who, contemporaneously with the purchase or sale of securities that is the subject of such violation,

has purchased (where such violation is based on a sale of securities) or sold (where such violation

is based on a purchase of securities) securities of the same class.”

       134.     As set forth above, Defendant 3G Capital committed underlying violations Section

10(b) and Rule 10b-5 thereunder, by its acts and omissions as alleged in this Complaint.

Specifically, 3G Capital violated Section 10(b) and Rule 10b-5 thereunder by selling Kraft Heinz

common stock while in possession of material nonpublic information. Consequently, 3G Capital

is liable pursuant to Section 20A of the Exchange Act to Plaintiff and any other Class member that

purchased the subject common stock or derivatives contemporaneously with 3G Capital’s sale on

or about August 7, 2018.




                                                 38
    Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 42 of 43 PageID #:42



                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for relief and judgment, as follows:

              A.    Determining that this action is a proper class action under Rule 23 of the

                    Federal Rules of Civil Procedure and certifying Plaintiff as a class

                    representative and Plaintiff’s Counsel as class counsel under Rule 23;

              B.    Awarding compensatory damages and equitable relief in favor of Plaintiff

                    and the other Class members against all Defendants, jointly and severally, for

                    all damages sustained as a result of Defendants’ wrongdoing, in an amount

                    to be proven at trial, including interest thereon;

              C.    Awarding Plaintiff and other members of the Class their reasonable costs and

                    expenses incurred in this action, including counsel fees and expert fees; and

              D.    Such other and further relief as the Court may deem just and proper.

                                     JURY TRIAL DEMAND

       135.    Plaintiff hereby demands a trial by jury.




Dated: April 25, 2019                                 Respectfully submitted,




                                                      /s/ Andrew J. Entwistle
                                                      Andrew J. Entwistle (Ill. Bar No. 6273699)
                                                      ENTWISTLE & CAPPUCCI LLP
                                                      500 W. 2nd Street, Suite 1900-16
                                                      Austin, Texas 78701
                                                      Telephone: (512) 710-5960
                                                      Email: aentwistle@entwistle-law.com

                                                      -and-

                                                39
Case: 1:19-cv-02807 Document #: 1 Filed: 04/25/19 Page 43 of 43 PageID #:43




                                         299 Park Avenue, 20th Floor
                                         New York, New York 10171
                                         Telephone: (212) 894-7200

                                         Robert N. Cappucci (pro hac vice
                                         application forthcoming)
                                         Sean M. Riegert (pro hac vice application
                                         forthcoming)
                                         Andrew M. Sher (pro hac vice application
                                         forthcoming)
                                         ENTWISTLE & CAPPUCCI LLP
                                         299 Park Avenue, 20th Floor
                                         New York, New York 10171
                                         Telephone: (212) 894-7200

                                         Michael H. Moirano
                                         MOIRANO GORMAN KENNY, LLC
                                         135 S. LaSalle St., Suite 2200
                                         Chicago, Illinois 60603
                                         Telephone: (312) 614-1260
                                         mmoirano@mgklaw.com

                                         Counsel for Plaintiff Timber Hill LLC




                                    40
